Exhibit 10.2

Executive Incentive Plan for Fiscal 2007

On June 11, 2007, the Compensation Committee (the “Committee”) of the Board of
Directors, as well as the Board of Directors, of American Superconductor
Corporation (the “Company”) approved an executive incentive plan for the
Company’s fiscal year ending March 31, 2008 (fiscal 2007). Participants in the
plan include the Company’s Chief Executive Officer and all other executive
officers. The Committee is responsible for determining the payout under the plan
to each executive officer except the Chief Executive Officer. The Board of
Directors of the Company determines the payout under the plan for the Chief
Executive Officer, taking into account the recommendation received from the
Committee.

Pursuant to the plan, the Committee designated for each executive officer a
target cash incentive amount, expressed as a percentage of the officer’s base
salary. In establishing these targets, the Committee took into account for each
officer the level of total compensation including base salary, cash incentive
and equity paid by similar companies for comparable positions based on market
data compiled by external consulting firms.

The amount of the incentive award actually paid to each executive officer may be
less than or greater than the executive’s target cash incentive with the amount
capped at 156% of the target incentive. Individual incentive awards will be
determined following the end of fiscal 2007 based on the following factors and
their corresponding weightings:

 

  •  

the Company’s net income for fiscal 2007 as compared to the target established
by the Committee – 40%

 

  •  

the executive’s achievement of individual, measurable objectives during fiscal
2007 as determined by the Committee for all executives with the exception of the
Chief Executive Officer, who is evaluated by the Board of Directors – 40%

 

  •  

the executive’s overall contribution during fiscal 2007 towards the achievement
of the Company’s financial and non-financial objectives – 20%

The following table sets forth each current executive officer’s target cash
incentive for fiscal 2007.

 

Executive Officer

  

Title

   Target Incentive  

Gregory J. Yurek

   Chief Executive Officer and President    $ 260,000  

Charles W. Stankiewicz

   Executive Vice President, AMSC Power Systems    $ 130,000  

Terry M. Winter

   Executive Vice President, Operations and Secretary    $ 120,000  

Alexis P. Malozemoff

   Executive Vice President & Chief Technical Officer    $ 79,415  

Angelo R. Santamaria

   VP, General Manager, AMSC Superconductors    $ 78,000  

David A. Henry

   SVP, Chief Financial Officer and Treasurer    $ 100,000 *

--------------------------------------------------------------------------------

* Target bonus will be pro-rated for portion of fiscal 2007 in which Mr. Henry
is employed by the Company